—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered November 6, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 6 to 12 years, 6 to 12 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility and identification issues were properly placed before the trier of fact and we find no reason to disturb its findings. We perceive no abuse of sentencing discretion. Concur — Rosenberger, J. P., Nardelli, Wallach, Rubin and Mazzarelli, JJ.